Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33, 35, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Messere et al (US 2009/0114928 A1).
With regards to claim 32, Messere discloses a structural glazing having multiple layers (i.e., a laminated glazing) comprising a first glass sheet 1a (i.e., a first pane of glazing material), a second glass sheet 1b (i.e., a second pane of glazing material) a first lamination interlayer 3a (i.e., a first ply of adhesive interlayer material), a second lamination interlayer 3b (i.e., a second ply of adhesive interlayer material), and an LED 4 (i.e., an electrical device having at least one electrically operable light source mounted on a substrate, the electrically operable light source being a first electrically operable light source), wherein the first lamination interlayer 3a, the second lamination interlayer 3b, and the LED 4 are depicted as located between the first glass sheet 1a and second glass sheet 1b (Messere: Fig. 5a; para. [0001], [0045], [0148], [0199], [0258], [0279]. Furthermore, LED 4 is depicted as located between the first lamination interlayer 3a and second lamination interlayer 3b, the LED 4 depicted in the form of a layer (i.e., substrate) with an upper surface facing the first lamination interlayer 3a (i.e., first major surface) and an upper surface facing away from the first lamination interlayer 3a (i.e., second major surface) (Messere: Fig. 5a). Conducting wires 32a are used to control the LED 4 (i.e., the conducting wires 32a constitute electrically conductive pathways in electrical communication with an operable light source mounted on the substrate) (Messere: Fig. 5b; para. [0046], [0080]-[0084], [0258], and [0265]). Messere teaches that “the structure may also integrate all functionalities known in the glazing field”, which includes multilayer elements for “reflecting thermal radiation (solar protection) or infrared (low-E)” (Messere: para. [0043]). Therefore, at the express suggestion of Messere, a person of ordinary skill in the art would have found it obvious to have placed a multilayer element for reflecting infrared radiation (i.e., an infrared radiation reflecting film) on the second major surface of the LED 4 (Messere: para. [0043]). Furthermore, such a modification would constitute integrating a known function in the glazing field according to Messere (i.e., such a modification is well-known in the art) (Messere: para. [0043]). It is noted that since infrared radiation reflecting films are capable of reflecting infrared radiation, the infrared radiation reflecting film of Messere would meet the claimed intended use of reducing the amount of infrared radiation that passes from the second major surface of the substrate to the first major surface of the substrate.
With regards to claim 33, the substrate is depicted as a single layer (i.e., monolithic) (Messere: Figs. 5a-5b).
With regards to claim 35, each of the first and second lamination interlayers 3a and 3b (i.e., first and second plies of adhesive interlayer material, respectively) comprise polyvinyl butyral (PVB) (Messere: para. [0310]).
With regards to claim 37, Messere discloses the conductive wires 32a in the form of a perpendicular grid (i.e., a structure with multiple electrically conductive pathways, and therefore the one or more electrically conductive pathways include first and second electrically conductive pathways) (Messere: Fig. 4a-4b). Messere further discloses an individual LED located at the intersection of two conductive wires in the grid (i.e., there simultaneously exists a first electrically conductive pathway and a second electrically conductive pathway on a first major surface of the substrate) (Messere: para. [0318]). As the purpose of the conductive wires 32a of Messere is to provide power to the LEDs 4, it is expected that connecting the conductive wires to a suitable power supply would deliver energy to (i.e., switch on) the LEDs 4 (Messere: Fig. 4a-4b; para. [0008]-[0009]). Alternatively, the structure of Messere is substantially identical to that of the claimed invention, and therefore, the conductive wires 32a of Messere are expected to be capable of meeting the intended use (i.e., the ability to switch on LEDs using a suitable power supply).
With regards to claim 38, Messere discloses the conductive wires 32a in the form of a perpendicular grid (i.e., a structure with multiple electrically conductive pathways, and therefore the one or more electrically conductive pathways include first and second electrically conductive pathways) (Messere: Fig. 4a-4b). Messere further discloses an individual LED located at the intersection of two conductive wires in the grid (i.e., there simultaneously exists a first electrically conductive pathway and a second electrically conductive pathway on a first major surface of the substrate) (Messere: para. [0318]). As the purpose of the conductive wires 32a of Messere is to provide power to the LEDs 4, it is expected that connecting the conductive wires to a suitable power supply would deliver energy to (i.e., switch on) the LEDs 4 (Messere: Fig. 4a-4b; para. [0008]-[0009]). Alternatively, the structure of Messere is substantially identical to that of the claimed invention, and therefore, the conductive wires 32a of Messere are expected to be capable of meeting the intended use (i.e., the ability to switch on LEDs using a suitable power supply). Such configuration further has multiple locations for input (i.e., any location on the grid can be connected to a power supply, and therefore, two or more inputs are present), and furthermore, there exists multiple LEDs (i.e., two or more LEDS), each in electrical communication with each other (i.e., by virtue of a grid structure, each of the LEDs are in electrical communication with the entirety of the conductive grid, and therefore also in electrical communication with each of the inputs (Messere: Fig. 4a-4b)
With regards to claim 39, a person of ordinary skill in the art would have found it obvious to have formed the electrically operable light source of Messere from multiple LEDs, each being in electrical communication with each other via electrically conductive pathways on a first major surface of the substrate, based on the express suggestion of Messere to include multiple LEDs (Messere: Fig. 4a-4b; para. [0008]-[0009).
With regards to claim 40, a person of ordinary skill in the art would have found it obvious to have placed a multilayer element for reflecting infrared radiation (i.e., an infrared radiation reflecting film) on the second major surface of the LED 4 (i.e., in direct contact with the second major surface of the substrate) (Messere: para. [0043]).
With regards to claim 41, Messere depicts the conducting wires 32 a (i.e., one or more electrically conductive pathways) as in direct contact with the first major surface of the substrate (Messere: Fig. 5b).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Messere et al as applied to claim 32 above, and in further view of Omori (JP201402217A). The Omori reference is interpreted from an English translation provided in the 03/04/2020 IDS.
With regards to claim 34, Messere teaches a laminated glazing as applied to claim 32 above, which comprises a multilayer infrared reflecting film (see above discussion). However, Messere is silent as to the composition of the multilayer infrared reflecting film, and therefore, Messere is not considered to teach an infrared reflecting film in one of the claimed configurations i) through iv).
Omori is directed to a durable and long-life organic electroluminescent device comprising a selective reflective film which has a function of reflecting near infrared light while transmitting visible light (Omori – Translation: page 2, Description, first sentence; page 5, “C. Selective Reflective Film”, first paragraph). The selective reflective film of Omori can be formed of two or more layers of cholesteric polymer liquid crystals (i.e., non-metallic layers according to claimed configuration iv)) to impart reflection of both left and right circularly polarized light (Omori: page 7, last paragraph, continued onto page 8). Messere and Omori are analogous art in that they are related to the same field of endeavor of electroluminescent devices including infrared reflecting films. A person of ordinary skill in the art would have found it obvious to have selected the specific configuration of Omori for the infrared reflecting film of Messere (i.e., a configuration having two or more cholesteric polymer liquid crystal layers) in order to enhance infrared reflection by means of enabling reflecing of both left and right circularly polarized light (Omori: page 7, last paragraph, continued onto page 8).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Messere et al as applied to claim 32 above, and in further view of Frey (US 2016/0052446 A1).
With regards to claim 36, Messere teaches a laminated glazing as applied to claim 32 above comprising a first electrically operable light source arranged on a first major surface of a substrate (see above discussion). However, Messere does not appear to teach its first electrically operable light source as emitting a beam away from the first major surface of the substrate or towards a second major surface of the substrate.
Frey is directed to a switchable glazing for vehicle sunroof comprising LEDs, the switchable glazing having a structure which steers light beams emitted from its LEDs such that they are redirected in a direction substantially normal to major surfaces of first and second substrates (i.e., analogous to both towards and away the first and second major surfaces of the substrate of Messere) (Frey: para. [0004], [0006], and [0008]; claim 1). The configuration of Frey eliminates the need for privacy shades when the glazing is used in a vehicle, furthermore, such switchable glazing enable directional conveyance of information (Frey: para. [0023]-[0024]). It is noted that as well as Frey, Messere envisages its luminous structure as used in a sunroof (Messere: para. [0151]). Frey and Messere are analogous art in that they are related to the same field of endeavor of luminous glazings comprising LEDs. A person of ordinary skill in the art would have found it obvious to have modified the luminous glazing Messere, such that a light beams directed away and towards its first and second major surfaces in order to eliminate the need for privacy shades when used as a vehicle sunroof, and to enable conveyance of information (Frey: para. [0023]-[0024]).

Response to Arguments
Applicant's arguments filed December 6th, 2022, have been fully considered but they are not persuasive.
Applicant argues that it is not clear how the LED 4 can be reasonably construed as both being the substrate and being mounted on the substrate. Applicant further argues that the recited electrically operable light source and recited substrate are clearly distinct components. While the Examiner agrees that an electrically operable light source and substrate are distinct components, Applicant’s argument is ultimately unpersuasive since an LED is, itself, an electrically operable light source mounted on a substrate (or at least, an LED may be construed as such with respect to Messere). In support, the Examiner notes paragraphs [0202]-[0205] of Messere which describes the LEDs as chips. It is noted that the term “chip” implies the existence of a substrate, and an LED is a diode (i.e., an electrically operable device) which emits light. For an LED to be regarded as a singular object which electrically operable to emit light, yet also has a chip, implies that an LED includes an electrically operable light source mounted on a substrate. Alternatively, and in the interest of compact prosecution, the Examiner notes that Messere includes contact layers 41 and 42 to which LED 4 is mounted, which would also read on the claimed substrate, or in another alternative, the interlayer 3 may be considered to constitute a separate and distinct substrate.
Applicant argues that the substrate and electrically operable light source are distinct components. Though the Examiner maintains that Messere discloses a distinct electrically operable light source and distinct substrate, and therefore the current grounds of rejection are maintained, the Examiner agrees with Applicant.
Applicant argues that the interlayer 3 is not a substrate as it functions as a body having through-holes in which LEDs 4 are placed, and not as a surface on which an electrically operable light source is mounted. This argument is not found persuasive as the existence of through-holes does not render a given layer incapable of being considered a substrate. Furthermore, there is nothing in the present specification defining a substrate as not containing through holes. Furthermore, although it is submitted the LEDs 4 themselves already contain a substrate, that they are in contact with and placed in (i.e., mounted to) interlayer 3 means they are, technically, mounted to a substrate.
Applicant argues that a substrate is not needed for electrical connection. Applicant’s argument is not found persuasive as it is not commensurate in scope with the claims. The claims do not actually state that the substrate is required to provide the electrical communication, but rather, that on a first major surface of the substrate, there exist electrically conductive pathways in electrical communication. The Examiner interprets this as including an electrically conductive material mounted to a first surface of the substrate.
Applicant lists the locations of the claimed functionalities, and the claimed functionalities themselves, and argues that it would not have been obvious to modify Messere to include an antireflective layer in the claimed location. Applicant argues that undue experimentation would require trying all possible combinations listed. This argument is not found persuasive as two of the five listed functionalities constitute the claimed reflective material (i.e., a solar protection function and a low-E function), and the claimed location of “on at least a portion of the second major of the surface of the substrate is an infrared radiation reflection film” does not require the antireflection film to be in contact with the structures of the argued locations, and so long as a second major surface of the substrate is connected to the reflective material, the reflective material could be at any of the four locations. Furthermore, for the sake of argument, choosing from the two of five combinations available (i.e., functionalities available) does not constitute undue experimentation. Even twenty combinations (i.e., four locations and five functionalities) as argued by Applicant isn’t necessarily undue experimentation. The number of combinations at which point experimentation is considered “undue” is both field-dependent and fact-dependent, and Applicant has not provided any further evidence supporting undue experimentation other than a particular number of combinations. The Examiner further notes that, technically, including an infrared-reflecting layer at each location as disclosed by Messere would meet the present claims.
Applicant argues that Messere does not clearly suggest any particular solution or configuration without articulated reasoning or rationale. The Examiner submits that an express suggestion of Messere, which instructs a person of ordinary skill to select from a list of materials and insert them in a desire location, is a suggestion nonetheless. Alternatively, a person of ordinary skill in the art would have found it obvious to specifically select a layer having an infrared reflecting function in order to reflect infrared radiation.
Applicant argues that Messere does not contemplate the technical problem of how to make a less heavy laminated glazing. This argument is not found persuasive as Messere need not suggest modification for the same reasons as Applicant, and furthermore, a particular weight is not claimed.
Applicant argues that paragraph [0043] describes a preferred location. This argument is not found persuasive as the existence of preferable embodiments does not amount to a teaching away. The Examiner further notes that, technically, including an infrared-reflecting layer at each location as disclosed by Messere would meet the present claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783